IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 279 WAL 2016
                                             :
                     Respondent              :
                                             :   Petition for Allowance of Appeal from
                                             :   the Published Opinion and Order of
              v.                             :   the Superior Court at No. 1820 WDA
                                             :   2014, at 141 A.3d 1287 (Pa. Super.
                                             :   2016) entered on June 16, 2016,
JOHN ROBERT CARLEY, JR.,                     :   affirming the Judgment of Sentence of
                                             :   the Allegheny County Court of Common
                     Petitioner              :   Pleas at No. CP-02-CR-0007537-2013
                                             :   entered on October 16, 2014


                                        ORDER



PER CURIAM

AND NOW, this 18th day of January, 2017, the Petition for Allowance of Appeal is

hereby GRANTED, LIMITED TO the following issue as framed by Petitioner:



      When a defendant, following an arrest for DUI, refuses to provide blood for the
      purposes of chemical testing, is enhanced criminal punishment under 75 Pa.C.S.
      § 3803(b)(4) and 75 Pa.C.S. § 3804(c) constitutional, when such refusal
      constitutes the right to refuse a warrantless search, such right provided by the
      Fourth Amendment to the Constitution of the United States of America?

The Petition is otherwise DENIED. The order of the Superior Court affirming Petitioner’s

judgment of sentence is VACATED, and the case is REMANDED to the Superior Court

for further consideration in light of Birchfield v. North Dakota, 136 S. Ct. 2160 (2016).

Jurisdiction relinquished.